Featherston, J., concurring: While I agree with the majority that petitioner was not “separated from the service” within the meaning of section 402, I do not believe this conclusion requires us to sweep aside the now existing precedents on which taxpayers and the Service have relied. I would hold merely that since Philco-Del succeeded to all the rights and liabilities of Philco-Penn under the trust agreement, and petitioner remained in the employ of Philco-Del, there was no “separation from the service” as required under section 402(a) (2). E. N. Funkhouser, 44 T.C. 178, 184 (1965), affd. 375 F. 2d 1 (C.A. 4, 1967). DRENNEN, Eaum, and Scott, JJ., agree with this concurring opinion.